DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 16, the program is embodied on a computer readable medium.  Said medium is interpreted to include non-statutory subject matter such as carrier waves, signals, and communication media because carrier waves, signals, and communication media store data within the wave, signal, or media. The Examiner encourages Applicant to amend the claims and specification with explicit arguments that the medium is “non-transitory” or “non-transmissible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claimed invention is not clearly understood. Following bullets describe a few indefiniteness in Claim 1. The claim recites
“a charged terminal determination unit … and determines a charged terminal” (Emphasis added). It is not clear what "charged" indicates, for example, a terminal that is in charge of collecting requests from neighbor terminals. 
“sets priority of a base station in charge of receiving processing of a terminal … and determines a charged terminal in charge of the receiving processing for each of a plurality of base stations according to the priority of the base station." (Emphasis added). It seems that the second underlined "receiving processing" refers the first underlined "receiving processing". However, the first underlined "receiving processing" is occurring at a base station, and the second underlined "receiving processing" is occurring at "a charged terminal". It is not clear how the two entities, "a terminal" and "a base station", are in charge of the same "receiving processing".
"a base station in charge of receiving processing of a terminal among base stations that have received a connection request from the terminal a charged terminal in charge of the receiving processing for each of a plurality of base stations". It is not clear if the recited "a terminal", "the terminal" and "a charged terminal" are the same or not. The first two underlined terminals could be the same, but the third underlined terminal is not clear to be the same as the other two terminals or different.
"sets priority of a base station … among base stations … for each of a plurality of base stations according to the priority of the base station" (Emphasis added). Firstly, it seems that the first underlined "base stations" and the second underlined "a plurality of base station" are identical base stations. Then, a missing precedent indication is required to clearly indicate they are the same. Secondly, it is understood that priority of a base station among base stations is determined. That is, priority of only one base station among base stations is determined. Priorities of the other base stations except the one are not determined or unknown. Then, it is not clear how EACH of the base stations are affected based on the priority of the base station because the other base stations have equal priorities or their priorities are unknown from "determines a charged terminal in charge of the receiving processing for each of a plurality of base stations according to the priority of the base station".

Regarding claims 15 and 16, the claims similarly recite, corresponding to claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1.


Examiner’s Note
The claim language, features and scope appear to be so indefinite that it is impossible, at this time, for the examiner to ascertain what the reasonably related filed are and to perform prior art therein. However, a lack of art rejection at this time SHOULD NOT and MUST NOT be construed, by any means, as indicating allowable subject matter. The applicant is required to adequately address the indefiniteness issues raised hereinabove to firstly overcome this rejection and secondly to make it possible, to the best the Applicant can, for the examiner to perform reasonable prior art searches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/HARRY H KIM/           Primary Examiner, Art Unit 2411